    Case: 1:18-cv-06785 Document #: 70 Filed: 11/13/18 Page 1 of 2 PageID #:185



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 IN RE: LOCAL TV ADVERTISING
 ANTITRUST LITIGATION
                                                   MDL No. 2867
                                                   No. 18 C 6785
 This Document Relates to All Cases
                                                   Hon. Virginia M. Kendall




   DEFENDANT NEXSTAR MEDIA GROUP, INC.’S CORPORATE DISCLOSURE
          STATEMENT AND NOTIFICATION AS TO AFFILIATES

       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 3.2, Defendant Nexstar

Media Group, Inc. states that it is a publicly-traded company without a parent corporation.

Publicly-held company BlackRock, Inc. owns more than 5% of Nexstar Media Group, Inc.



 Dated: November 13, 2018                      Respectfully submitted,
                                               /s/ Eliot A. Adelson
 Peter M. McCormack                            Eliot A. Adelson (admitted pro hac vice)
 KIRKLAND & ELLIS LLP                          Jacob H. Johnston
 601 Lexington Avenue                          KIRKLAND & ELLIS LLP
 New York, NY 10022                            555 California Street, 29th Floor
 Telephone: (212) 446-4800                     San Francisco, CA 94104
 Facsimile: (212) 446-4900                     Telephone: (415) 439-1400
 peter.mccormack@kirkland.com                  Facsimile: (415) 439-1500
                                               eliot.adelson@kirkland.com
 Catie Ventura                                 jacob.johnston@kirkland.com
 KIRKLAND & ELLIS LLP
 655 Fifteenth Street, N.W.                    Attorneys for Defendant
 Washington, D.C. 20005                        Nexstar Media Group, Inc.
 Telephone: (202) 879-5000
 Facsimile: (202) 879-5200
 catie.ventura@kirkland.com
    Case: 1:18-cv-06785 Document #: 70 Filed: 11/13/18 Page 2 of 2 PageID #:186



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 13, 2018, the foregoing document was filed

electronically through the Court’s Electronic Case Filing System. Service of this document is being

made upon all counsel of record in this case by the Notice of Electronic Filing issued through the

Court’s Electronic Case Filing System on this date.




                                                      /s/ Eliot A. Adelson
                                                      Eliot A. Adelson
